DETAILED ACTION

Drawings
The drawings are objected to because there is excessive shading and because some claimed components are not adequately illustrated.  Specifically, the internal configuration regarding the handle defining a hollow passage fluidly connecting the conduit to the power chamber, as well as the thermally conducting spines, must be shown or the features canceled from the claims. No new matter may be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 includes a typographical error: “none-way” (line 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 15, 16, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trofe (U.S. Patent Application Publication 2007/0113370).
	Trofe discloses a snow blower having a body (24), an intake port (17) and a discharge port (end of 12).  There is a power source (23) housed within the body and the device is electrically operated as claimed (paragraph 15, for example).  There is a heating coil (22 and 
	The duct forms a conduit and nozzle (Figure 3, for example) and is optionally releasably attached.
	All three handles (11, 14, 18) appear to meet the recitations regarding positioning of extremities.  Note that even use of intermediate parts would still “secure” components together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trofe, as applied above.
Trofe discloses a blade (29) at the discharge port.  It would have been obvious to one of ordinary skill at the time of the invention to have positioned two blades in order to work material as desired.  This is a duplication of existing parts which cannot patentably distinguish and apparatus.
Ribs are not shown on the blade, as configuration thereof is left to one skilled in the art.  The examiner takes Official notice that it is well known to use ribs on snow removing blades in order to strengthen the device.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have used ribs with Trofe.
.

Allowable Subject Matter
Claims 8, 9, 20, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the drawing objection to properly show the configuration is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach snow removing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671